Citation Nr: 0837398	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.  

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, to include as secondary to type II 
diabetes mellitus.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, with notice of the decision sent to the veteran 
from the RO in Los Angeles, California.  In pertinent part, 
the March 2005 rating decision denied service connection for 
hypertension, bilateral peripheral neuropathy, tinnitus, and 
bilateral hearing loss.  The veteran's disagreement with the 
denial of those claims led to this appeal.  The RO in Los 
Angeles has maintained jurisdiction over the case throughout 
the appeal, and the veteran testified from the Los Angeles RO 
at a Board videoconference hearing held in September 2008.  

The Board notes that at the September 2008 hearing the 
veteran's representative referred to an August 2008 letter in 
which the veteran's private physician said that the veteran 
has renal failure that is directly related to his diabetes 
and his hypertension.  The representative implied that the 
veteran had filed for an increase.  It should be clarified 
whether the veteran has filed for service connection for 
renal failure as secondary to his service-connected diabetes 
mellitus.  Further, as to rating issues, it should be noted 
that if service connected, the rating of renal dysfunction 
under 38 C.F.R. § 4.115 may be affected by the severity of 
the veteran's hypertension.  

The issues of entitlement to service connection for 
hypertension, bilateral peripheral neuropathy, and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

On September 19, 2008, prior to the promulgation of a 
decision in the appeal, the Board received the veteran's 
signed statement withdrawing his appeal on the issue of 
service connection for bilateral hearing loss.  



CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal as to 
the issue of service connection for bilateral hearing loss 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to that service connection 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to entitlement to service connection for 
bilateral hearing loss, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.  



REMAND

Among the veteran's claims is entitlement to service 
connection for tinnitus.  At the September 2008 hearing, the 
veteran testified that he was a combat medic in Vietnam and 
was exposed to a lot of gunnery action, including 105 and 
175 mm weapons along with mortars.  He testified that he 
started noticing the ringing in his ears in service in 1970 
and it had been nearly constant ever since.  He testified 
that it was always there but sometime he could ignore it.  
The veteran also testified that after service he worked 
around a lot of machinery, but that job started in 1984 
or 1985 and it was mandatory to have hearing protection on 
the job.  As the veteran is competent to testify as to his 
experiences in service and that he has had ringing in his 
ears since service, it is the judgment of the Board that a VA 
audiology examination with a medical opinion as to whether 
the veteran has tinnitus related to service would facilitate 
its decision on this claim.  38 C.F.R. § 3.159 (2007); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran is also seeking service connection for 
hypertension and bilateral peripheral neuropathy, which he 
contends are related to his service-connected type II 
diabetes mellitus.  The RO has denied the claim service 
connection for peripheral neuropathy stating that post-
service VA and private medical records do not include a 
diagnosis of peripheral neuropathy.  During the course of his 
appeal, the veteran has stated that he experiences numbing 
and burning of his feet along with numbing of his fingers.  
At the September 2008 hearing, the veteran's representative 
stated that the veteran had said his physician had told him 
he has peripheral neuropathy, and subsequent to the hearing, 
the veteran submitted an office note from his private 
physician, R.O., M.D.  In that note, dated in September 2008, 
the physician stated the veteran had had neuropathy for over 
10 years, and it had been fairly stable.  He said the veteran 
has decreased sensation to sharp as well as light touch from 
the base of the toes down.  In the same note, the physician 
also included the assessment of diabetes mellitus, but as 
there is no statement from a health care professional that 
identifies a relationship between the veteran's peripheral 
neuropathy and his service-connected type II diabetes 
mellitus.  The Board will request a VA medical examination 
with an opinion on this matter.  Id.  

The RO has found that the veteran's hypertension is not 
related to his service-connected diabetes mellitus.  It has 
stated that although the veteran's physician has indicated 
the diabetes and hypertension are related, he did not state 
that the veteran's hypertension was caused by diabetes.  The 
RO said the evidence it reviewed showed the veteran with a 
history of hypertension since 1979 and this predated the 
onset of his diabetes in 1990 or 1991.  The RO concluded that 
the veteran's diabetes cannot be the cause of his 
hypertension.  Review of the record shows that it includes 
post-service private and VA medical records, with the 
earliest a private laboratory report dated in August 1993.  
That report, a blood chemistry panel, included a blood 
glucose reading of 241, which was indicated to be high, as 
the reported reference range was 65-125 mg/dl.  The 
requesting physician was identified as I.H., M.D.  When the 
veteran was seen at a urology consultation by S.P., M.D., in 
August 1994, it was noted that the veteran reported that he 
had been on a "diabetic pill" prescribed by Dr. I.H. and 
that the diagnosis of diabetes had been made three years 
earlier.  The Board further notes that in an office note 
dated in March 1996, Dr. R.O. noted at that time that the 
veteran had about a 5 or 6 year history of type II diabetes 
mellitus.  

Overall, the record includes office notes from Dr. R.O. dated 
from starting from August 1994, with the earliest stating 
that the veteran was being seen for follow-up of diabetes 
mellitus type II and had been taking Glucotrol but had been 
off it for at least two weeks.  After examination, the 
assessment included diabetes mellitus type II.  In the 
record, it was noted the veteran's blood pressure was 124/88.  
In the August 1994 urology consultation note from Dr. S.P., 
the veteran's blood pressure was recorded as 150/102, and it 
was commented that the blood pressure was said to be higher 
than it was normally.  Subsequent office notes from Dr. R.O. 
show that he monitored the veteran's blood pressure, and in 
March 1996, when the blood pressure was 150/90, he said he 
would watch the blood pressure.  In August 1998, the blood 
pressure was 164/88, and the assessment was type II diabetes 
and probable hypertension.  At an August 2002 visit, the 
veteran reported that he had had a job change and it had been 
found that his blood pressure was elevated.  The veteran said 
that he had noticed a little elevation, to about 180, when he 
checked his blood pressure at the market.  Dr. R.O. noted on 
examination of the veteran's eyes that the disks had copper 
wiring and there was a little nicking.  The veteran's blood 
pressure reading was 190/96.  The assessment was diabetes 
mellitus and hypertension.  Dr. R.O. prescribed Lotensin for 
the veteran's hypertension.  After laboratory studies, the 
physician prescribed Glucophage in addition to glipizide for 
the veteran's diabetes.  Later records show continuing 
treatment for type II diabetes and hypertension.  

The record shows that the veteran first sought VA medical 
care in November 2004.  The progress note from the veteran's 
initial VA visit in November 2004 and subsequent progress 
notes include a portion of the note called "Problem List" 
and each time that list includes the entries:  "1979 HTN 
1979 DM" without explanation.  The RO has apparently used 
that entry for its determination that the veteran's 
hypertension pre-existed his diabetes mellitus and for its 
conclusion that the veteran's type II diabetes mellitus could 
not have played a causal role in the hypertension.  It is not 
clear to the Board that an entry on a problem list can rise 
to the level of a diagnosis as of a particular date.  

Dr. R. O. has said in a letter dated in August 2008 that the 
veteran's diabetes and hypertension are related and clearly 
worsen the complications of each other, which is strong 
support for secondary service connection for hypertension on 
an aggravation basis under 38 C.F.R. § 3.310(b).  Dr. R.O.'s 
statement does not answer the question of whether the 
hypertension may be found to be proximately due to or the 
result of the service-connected type II diabetes mellitus.  
If such were the case, there would be a possibility of 
granting secondary service connection for hypertension under 
38 C.F.R. § 3.310(a), which arguably would be a greater 
benefit for the veteran than on an aggravation basis under 
38 C.F.R. § 3.310(b).  Because of this, the Board will remand 
for an examination of the veteran and medical opinion that 
addresses the question of whether the veteran's hypertension 
was caused or chronically worsened by his service-connected 
type II diabetes mellitus.  Id.  

Review of the record shows that in an October 2004 letter to 
the veteran, the RO stated that it was requesting his medical 
records from the Social Security Administration (SSA).  The 
Board finds no previous or subsequent reference to requests 
for, or receipt of, SSA records and finds no indication that 
the veteran has applied for, or received, SSA benefits of any 
sort.  The Board will request clarification of this matter 
with a determination as to whether the veteran has applied 
for, or received, SSA benefits.  See Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  If 
it is determined that the veteran has sought SSA benefits, 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2).

Finally, although the veteran has received notice pursuant to 
38 U.S.C.A. § 5103 as to the evidence needed to substantiate 
his service connection claims on a direct and presumptive 
basis and notice as to what evidence and information he 
should provide and what evidence VA will obtain, it appears 
that the veteran has not received notice of evidence needed 
to substantiate a secondary service connection claim or 
notice that meets the requirements of 38 U.S.C.A. § 5103(a) 
as it pertains to disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As these 
questions may be involved in the present appeal, the veteran 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) informing him about secondary 
service claims and notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection on a secondary basis and an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the veteran and determine 
whether he has applied for benefits 
from the Social Security Administration 
(SSA).  If it is determined that the 
veteran has applied for or received SSA 
medical benefits, contact SSA and 
obtain and associate with the claims 
file copies of the veteran's records 
regarding SSA benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based. 

3.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from June 2006 to the 
present.  

4.  Then, arrange for a VA audiology 
examination of the veteran.  After 
examination of the veteran and review 
of the record and accepting the 
veteran's testimony concerning noise 
exposure in service, the audiologist 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any tinnitus had its onset in service 
or is causally related to service or 
any incident of service, including 
noise exposure in service.  

An explanation of the rationale for the 
opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  In addition, arrange for a VA 
medical examination of the veteran to 
determine the nature and etiology of 
any current bilateral peripheral 
neuropathy and any current 
hypertension.  This should include a 
determination as to which extremities, 
i.e., upper and/or lower and left 
and/or right, are affected by any 
peripheral neuropathy.  After 
examination of the veteran and review 
of the record, for each extremity 
affected by any peripheral neuropathy, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that the peripheral neuropathy 
for that extremity was caused or 
chronically worsened by the veteran's 
service-connected type II diabetes 
mellitus.  

In addition, and again after 
examination of the veteran and review 
of the record, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
hypertension is the result of or due to 
the veteran's service-connected type II 
diabetes mellitus.  

If it is the opinion of the examiner 
that it is less likely than not that 
the veteran's hypertension is due to 
his diabetes, the examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
the veteran's hypertension has been 
chronically worsened by his service-
connected type II diabetes mellitus.  

An explanation of the rationale for the 
opinions should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

6.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the issues of 
entitlement to service connection 
hypertension, to include as secondary 
to type II diabetes mellitus, 
entitlement to service connection for 
bilateral peripheral neuropathy, to 
include as secondary to type II 
diabetes mellitus, and entitlement to 
service connection for tinnitus.  If 
any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


